Citation Nr: 1422140	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an ingrown right great toenail disability.

2.  Entitlement to service connection for a right great toe disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision continued to deny service connection for hallux rigidus, great right toe (unspecified great right toe condition with neuropathy and arthritis).  

In this regard, the Board notes that an unappealed June 2002 rating action continued a prior denial of service connection for an ingrown right great toenail disability.  The fact that, since then, the Veteran raised alternate theories of entitlement does not operate to transform his previously denied claim into a new one.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Under these circumstances, the Board concludes that new and material evidence must be received sufficient to reopen the Veteran's claim before it can again be considered on the merits. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

During the current appeal, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO in September 2012.  A transcript of this proceeding is of record.  

The Board has reviewed the Veteran's electronic records prior to rendering a decision in this case.

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen a previously denied claim for service connection for an ingrown right great toenail disability has been received.  Accordingly, this portion of the Veteran's appeal is being granted herein.  The underlying issue of entitlement to service connection for a right great toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO continued a previous April 1979 rating decision that had denied service connection for an ingrown right great toenail on the basis that there was no such current disability shown.  

2.  The evidence added to the record since the June 2002 rating decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for an ingrown right great toenail disability.


CONCLUSIONS OF LAW

1. The June 2002 rating decision that continued a prior denial of service connection for an ingrown right great toenail disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2002 rating decision denying service connection for a great right toe disability, and this previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Because the Board is reopening the previously denied claim for service connection for an ingrown right great toenail disability, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial-or whether he has received adequate assistance in this portion of his appeal.  Any such error is inconsequential and harmless-in light of the complete grant of this portion of the Veteran's appeal.  Kent v. Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Merits

The June 2002 rating decision continued a prior denial of service connection for an ingrown right great toenail disability because no evidence of such a current disability had been received.  By way of history, when the Veteran first entered service he marked in his "Report of Medical History" that he had foot trouble and notes that he had a toenail removed at age 10.  However, the enlistment examination does not reflect any toe disability at entrance.  Then in April 1973 the Veteran had his great right toenail removed and was placed on a physical profile.  In June of 1974, the Veteran's service treatment records (STRS) indicated that he received treatment for blisters on his great right toe.  In May 1975, the STRs indicate he reported ingrown toenails in both his great toes.  Subsequently in May 1975 the Veteran had both toenails surgically removed, and was discharged in September 1976 for the unrelated reason of failing to maintain a proper weight.  There is no separation examination report contained in the claims file.  

Subsequently, the Veteran in November 1978 filed a disability application for "bad feet."  He was scheduled for a May 1977 examination which he missed.  Although he then asked to be rescheduled, he failed to report to the subsequently scheduled June 1977 examination.  He then submitted a new claim for "bad feet" in November 1978 and failed to report to the February 1979 examination.  The RO then issued a rating decision in April 1979 listing the issue as service connection as unspecified ingrown toenails and blisters of the both feet, which was denied on the basis that there was no evidence of a current disability.  

A September 2001 VA examination noted that the Veteran had surgical exploration of his great toes in service and five to seven debridements.  Following a grant of service connection for a left great toe disability in March 2002, the Veteran filed a claim for his great right toe disability to include arthritis.  In this claim, he stated his great right toe was cauterized in 1993 at the Brockton VA.  A June 2002 VA examination provided a diagnosis of a great right toe post multiple debridments, but then reported that the Veteran was being sent for x-rays of his great right toe.  The subsequent radiology report listed mild degenerative changes of the Veteran's great right toe at his MTP, DIP, and PIP joints.  The June 2002 rating decision then framed the issue as service connection for a great right ingrown toenail which was denied on the basis that the VA examinations were duplicative of the evidence received and considered by the April 1979 rating decision.  

In June 2008, the Veteran filed his current right great toe claim.  He was provided with VA examinations in August 2008 from two separate examiners.  The first examiner noted degenerative changes to the Veteran's great right toe interphalangeal joint, but provided no opinion as to etiology.  The second examiner noted that the Veteran's great right toenail surgeries would be of a separate area of the Veteran's great right toe than his metatarsophalangeal (MTP) joint.  The rating decision framed the issue as service connection for hallux rigidus, right great toe (unspecified right great toe condition with neuropathy and arthritis) which it denied on the basis that the Veteran's great right toenail surgeries would not have affected the Veteran's MTP joint.  The Veteran timely appealed to the Board.  He presented a letter from a private examiner which stated that the Veteran had arthritis is his great right toe and an ulcer complicated by osteomyelitis.  

The Veteran also provided testimony before the Board on September 2012.  In this hearing, he related the history of his in-service toenail operations and subsequent ailments leading up to his diagnosis of arthritis which he testified took place two to three years after service.  He also made the additional remark that he now suffers from ulcer on his great right toe which began in 2010.
Since this June 2002 rating decision, VA has provided two separate examinations in August 2008.  The first examination was of the Veteran's joints to include his great right toe and the second examination was of the Veteran's feet to include his great right toe.  The Veteran has also provided a September 2012 letter from a private examiner who diagnosed the Veteran with arthritis in great right toe, osteomyelitis, and foot ulcers.  Most recently, the Veteran testified at the September 2012 hearing that he has had consistent manifesting symptoms of great right toe disability since his separation, that he sought care from a VA medical facility in Boston two to three years after his service separation, and that his post-service treatment resulted in a diagnosis of arthritis of his great right toe.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.  

The Board also acknowledges that it must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The diagnosis of degenerative changes in the great right toe is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for his great right toe.  Specifically, the two August 2008 VA examinations provided a current diagnosis of degenerative changes of the great right toe.  As the right great toe claim was previously denied due to a lack of evidence showing current disability, this new evidence would thereby be considered to be material if it resolved any element that was previously not shown.  See Shade, supra. 

Likewise, the Veteran's September 2012 testimony that, following his separation from service, he continued to have pain in his great right toe which prompted him two to three years later to seek treatment at a Boston VA facility is new.  He continued to testify that at this VA facility he was diagnosed with arthritis in his great right toe.  Indeed, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Thus, this testimony is new because it was not previously of record, and presuming credibility, this evidence is also material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence portrays recurrent symptoms of the Veteran's great right toe disability since his separation from service.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a great right toe disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection claim for an ingrown great right toenail is granted.  To this extent and this extent only, the appeal is granted.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for service connection for a right great toe disability.  This development is necessary due to an inadequate VA examination, outstanding VA treatment records, outstanding service hospital records, and outstanding private treatment identified by the Veteran at his September 2012 hearing.

In this regard, the Board notes that the VA examinations that the Veteran was provided were inadequate to determine if his right great toe disability is related to his active duty.  In the one August 2008 VA foot examination, the examiner commented on only one aspect of the Veteran's great right toe, his MTP joint, which the examiner reports would not have been affected by the toe surgeries.  However, in the same report, the examiner implied that the right toenail debridement generally speaking may have an effect on the separate aspect of the great right toe, the distal phallanx area.  This rationale does not take into account the other August 2008 VA examiner clinical diagnosis of mild degenerative changes of the interphalangeal joint of the Veteran's great right toe.  Thus, the Board finds that a new VA examination is warranted to determine the etiology of the Veteran's right great toe disabilities.  

In addition, there appear to be outstanding VA treatment records mentioned by the Veteran at his August 2008 VA examinations and September 2012 hearing.  The Veteran has stated to the VA examiner that he had a toe surgery in the 1993 at Brockton VA Hospital; however these VA records were never retrieved and associated with the Veteran's claims file.  Likewise, the Veteran testified in September 2012 that he sought VA treatment three to six years after his September 1972 separation from service for his great right toe; however, the claims file does not contain records of this treatment.  Further, while on remand, and as the Veteran continues to seek VA medical care, his VA records should be updated for the file.  VA medical records are deemed to be constructively of record in proceedings before the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes the Veteran's VA treatment records from the VA Boston Healthcare System have been updated somewhat but only through November 2004.
There is also evidence of absent service hospital records.  In the Veteran's September 2012 testimony he brought attention to a number of great right toe surgeries at the military hospitals located at Lackland Air Force Base (AFB), Texas and the McClellan AFB, California.  The Board notes that the claims folder does not contain evidence of any attempt, on the part of VA, to obtain these service hospital records.  It is important to note that the military branches of service define service treatment records (STRs) as outpatient treatment records and discharge summaries of inpatient care only.  STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).  Thus, the Board finds that an attempt should be made to locate and associate these service hospital records.

As the claim is being remanded for a VA examination, the Board reasons that it is prudent to address the Veteran's other contentions of an ulcer on his great right toe.  Regarding this ulcer, the Veteran testified that he received treatment at the Quincy Hospital; however, these records are not associated with the claims folder.  The Board finds that the Veteran should be given the opportunity to provide the appropriate waivers to allow VA to collect this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records of great right toe treatment that the Veteran may have received from the VA Boston Health Care System and associated outpatient facilities and clinics from 1972 to 1978, from 1990 to 2000, and from 2004 to the present.  [This search should include VA treatment received in 1993 at the VA Boston Health Care System, Brockton Campus, and VA treatment received from 1972 to 1978 at the Boston Causeway Outpatient Clinic.]  Any archived records should be retrieved from storage.  If the AOJ cannot obtain the records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his great right toe disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

The Veteran should be made aware that the VA is particularly interested in collecting records from the Veteran's treatment at the Quincy Hospital for an ulcer on his great right toe, to which he testified, had taken place sometime in 2010.

3.  Obtain any outstanding service hospital records. In particular, a request should be made for inpatient and outpatient records from the Wilford Hall USAF Medical Center at Lackland AFB, Texas and the USAF Disp. McClellan, McClellan AFB, California from September 1972 to September 1976.  All requests and responses should be documented and associated with the claims file. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any great right toe disability that he may have.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his great right toe problems and continuity of symptoms since onset.  

After considering the pertinent information in the record in its entirety, the VA examiner should identify all currently shown great right toe disabilities.  For each disability identified, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that each identified great right toe disability is etiologically related to the Veteran's active duty to include his multiple in-service great right toe surgical procedures.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding the in-service surgical procedures do not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of active service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  Then, readjudicate the claim for service connection for a great right toe disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


